  Exhibit 10  

CHANGE IN CONTROL SEVERANCE AND RETENTION AGREEMENT

                                This CHANGE IN CONTROL SEVERANCE AND RETENTION
AGREEMENT (as modified, extended or supplemented from time to time, this
“Agreement”) is entered into as of November 7, 2006 by and between Sterling
Bancorp, a New York corporation (the “Company”), and Dale C. Fredston, First
Vice President and Corporate Secretary (“Executive”).

W I T N E S S E T H:

                                WHEREAS, the Company considers the establishment
and maintenance of a sound and vital management of the Company and each
Subsidiary (as defined in Section 11) to be essential to protecting and
enhancing the best interests of the Company and its shareholders;

                                WHEREAS, the Company recognizes that, as is the
case with many publicly held corporations, the possibility of a change in
control may arise and that such possibility may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders;

                                WHEREAS, the Board (as defined in Section 1 of
Appendix A) has determined that it is in the best interests of the Company and
its shareholders to secure Executive’s continued services and to ensure
Executive’s continued dedication to his duties in the event of any threat or
occurrence of a Change in Control (as defined in Section 3 of Appendix A) of the
Company;

                                WHEREAS, in consideration of the protections
afforded Executive by this Agreement, the Board has further determined to
require Executive to agree to certain restrictive covenants, which shall apply
irrespective of whether a Change in Control occurs; and

                                WHEREAS, the Board has authorized the Company to
enter into this Agreement.

                                NOW, THEREFORE, for and in consideration of the
premises and the mutual covenants and agreements herein contained, the Company
and Executive hereby agree as follows:

                                1.     Definitions. As used in this Agreement
and unless otherwise defined herein, capitalized terms will have the respective
meanings set forth in Appendix A.

                                2.     Obligation of Executive. In the event of
a tender or exchange offer, proxy contest or the execution of any agreement
which, if consummated, would constitute a Change in Control, Executive agrees
not to voluntarily leave the employ of the Company, other than as a result of
Disability, Retirement or an event which would constitute Good Reason if a
Change in Control had occurred, until the Change in Control occurs or, if
earlier, such tender or exchange offer, proxy contest or agreement is terminated
or abandoned.




46

--------------------------------------------------------------------------------




                                3.     Term of Agreement.

                                                (a)           This Agreement
shall be effective on the date hereof and shall continue in effect until the
Company shall have given one (1) year written notice of cancellation; provided,
that, notwithstanding the delivery of any such notice, this Agreement shall
continue in effect for a period of one (1) year after a Change in Control, if
such Change in Control shall have occurred during the term of this Agreement.

                                                (b)           If, prior to a
Change in Control; (1) Executive’s employment is terminated for reasons that
would have constituted a Qualifying Termination if they had occurred following a
Change in Control; (2) Executive reasonably demonstrates (or the Company agrees)
that such termination (or Good Reason event) was at the request of a third party
who had indicated an intention or taken steps reasonably calculated to effect a
Change in Control; and (3) a Change in Control involving such third party (or a
party competing with such third party to effectuate a Change in Control) does
occur, then (A) for purposes of this Agreement, the date immediately prior to
the date of such termination of employment or event constituting Good Reason
shall be treated as a Change in Control and (B) for purposes of determining the
timing of payments and benefits to Executive under Section 4, the date of the
actual Change in Control shall be treated as Executive’s Date of Termination.

                                4.     Payments Upon Termination of Employment.
(a) If during the Termination Period the employment of Executive shall terminate
pursuant to a Qualifying Termination, then the Company shall provide to
Executive:

 

                                                  (1)           Within ten (10)
days following the Date of Termination a lump-sum cash amount equal to the sum
of (A) Executive’s base salary through the Date of Termination and any bonus
amounts which have become payable, to the extent not previously paid or
deferred, plus (B) any accrued vacation pay, to the extent not previously paid;
plus                                                     (2)           Subject
to Section 4(c) below, a cash severance amount equal to one (1) times
Executive’s highest annual rate of base salary during the 12-month period
immediately prior to Executive’s Date of Termination, paid in equal installments
over the one-year period commencing with the first regular payroll date
following the Date of Termination in accordance with the Company’s normal
payroll practices; provided that, if necessary to avoid tax penalties under
Section 409A of the Internal Revenue Code of 1986, as amended, the commencement
of such payments shall be delayed until the first regular payroll date which
occurs more than six months following the Date of Termination, with the first of
such payments including all payments which would have been made during the
period of such delay without regard thereto, without interest.

 

                                                (b)           If during the
Termination Period the employment of Executive shall terminate other than by
reason of a Qualifying Termination, then the Company shall pay to Executive
within thirty (30) days following the Date of Termination, a lump-sum cash
amount equal to the sum of (1) Executive’s base salary through the Date of
Termination and any bonus




47

--------------------------------------------------------------------------------




amounts which have become payable, to the extent not previously paid or
deferred, and (2) any accrued vacation pay, to the extent not previously paid.

                                                (c)           Executive
acknowledges and agrees that any and all payments to which Executive may become
entitled under Section 4(a)(2) above are conditioned upon and subject to
Executive’s execution of, and not having revoked within any applicable
revocation period, a general release and waiver, in such reasonable and
customary form as shall be prepared by the Company, of all claims Executive may
have against the Company, any Subsidiary and their respective directors,
officers and affiliates, except as to (i) matters covered by provisions of this
Agreement that expressly survive the termination of this Agreement, (ii) rights
to indemnification and insurance under the Charter, By-Laws and directors and
officers insurance policies maintained by the Company or any Subsidiary and
(iii) rights to which Executive is entitled by virtue of his participation in
the employee benefit plans, policies and arrangements of the Company or any
Subsidiary.

                                5.     Retention Bonus. If Executive remains
employed through the Termination Period, he shall receive a lump sum payment of
the Retention Bonus within ten (10) days following the end of the Termination
Period. For the avoidance of doubt, the Retention Bonus and the severance
described in Section 4(a)(2) of this Agreement shall be mutually exclusive,
i.e., Executive may become entitled to one or the other of those payments, but
not both.

                                6.     Withholding Taxes. The Company may
withhold from all payments due to Executive (or his beneficiary or estate)
hereunder all taxes which, by applicable federal, state, local or other law, the
Company is required to withhold therefrom.

                                7.     Scope of Agreement. Nothing in this
Agreement shall be deemed to entitle Executive to continued employment with the
Company or any Subsidiary, and if Executive’s employment with the Company shall
terminate prior to a Change in Control, Executive shall have no further rights
under this Agreement; provided, however, that any termination of Executive’s
employment during the Termination Period shall be subject to all of the
provisions of this Agreement.

                                8.     Successors; Binding Agreement. (a) This
Agreement shall not be terminated by any reorganization, merger or consolidation
involving the Company (each, a “Business Combination”). In the event of any
Business Combination, the provisions of this Agreement shall be binding upon the
Person resulting from such Business Combination (the “Surviving Person”), and
the Surviving Person shall be treated as the Company hereunder.

                                                (b)           This Agreement
shall inure to the benefit of and be enforceable by Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive shall die while any amounts
would be payable to Executive hereunder had Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to such person or persons appointed in writing by
Executive to receive such amounts or, if no person is so appointed, to
Executive’s estate.




48

--------------------------------------------------------------------------------




                                9.     Notice.  For purposes of this Agreement
all notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly given (1) on the date of delivery
if delivered personally or by telefacsimile upon confirmation of receipt, (2) on
the first business day following the date of dispatch if delivered by a
recognized next-day courier service or (3) five days after deposit in the United
States mail, certified and return receipt requested, postage prepaid. All such
notices and communications shall be delivered as set forth below.

 

  If to Executive, to the home address of Executive
last appearing in the Company’s records.     If to the Company:

Sterling National Bank
650 Fifth Avenue, Fourth Floor
New York, N.Y. 10019
Attn: President     with a copy addressed to the attention of the General
Counsel/Chief Legal Officer of the Company at the above address.

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

                                10.   Full Settlement. In the event of a
Qualifying Termination, the Company’s obligation to make any payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
be in lieu and in full settlement of all other severance payments to Executive
under any other severance or employment agreement between Executive and the
Company or any Subsidiary. The Company’s obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment defense or other claim, right
or action which the Company or any Subsidiary may have against Executive or
others. In no event shall Executive be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.

                                11.   Employment with Subsidiaries. Employment
with and services for the Company for purposes of this Agreement shall include
employment with and services for any Subsidiary.

                                12.   Restrictive Covenants.

                                                (a)           Non-Solicitation.
Executive further agrees that for one (1) year following the Date of Termination
(whether prior to or following a Change in Control) or the date of the last
payment under Section 4 (a) (2), whichever is later, Executive will not directly
or indirectly (i) solicit or hire or encourage the solicitation or hiring of any
person who was an employee of the Company or any Subsidiary at any time on or
after the Date of Termination (unless more than six (6) months shall have
elapsed between the last day of such person’s




49

--------------------------------------------------------------------------------




employment by the Company and any Subsidiary and the first date of such
solicitation or hiring), (ii) induce or attempt to induce any employee of the
Company or any Subsidiary to leave the employ thereof or in any way interfere
with the relationship between the Company or any Subsidiary and any employee
thereof, or (iii) solicit or encourage the solicitation of any entity or person
who was a customer or prospective customer of the Company or any Subsidiary for
the benefit of Executive or any other entity that engages in any business in
which at the Date of Termination the Company or any Subsidiary was engaged, or
in which any of them had taken demonstrable steps to become engaged, or in any
way interfere with any relationship between the Company or any Subsidiary and
any customer or prospective customer of the Company or any Subsidiary.

                                                (b)           Non-Disclosure of
Confidential Information. Executive recognizes that the services Executive
performs for the Company and its affiliates are special, unique and
extraordinary in that Executive may acquire confidential information, trade
secrets or other competitive information concerning the operations of the
Company and its affiliates, the use or disclosure of which could cause the
Company and its affiliates substantial loss and damages which could not be
readily calculated, and for which no remedy at law would be adequate.
Accordingly, Executive agrees that Executive will not at any time during
Executive’s employment with the Company or any Subsidiary or thereafter, except
in performance of Executive’s obligations thereto, disclose, either directly or
indirectly, any Confidential Information (as hereinafter defined) that Executive
may learn by reason of his association with the Company and its affiliates. The
term “Confidential Information” shall mean any past, present or future
confidential or secret plans, programs, documents, agreements, internal
management reports, financial information or other material relating to the
business, strategies, services or activities of the Company and its affiliates,
including, without limitation, information with respect to the Company’s and its
affiliates’ operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships (including leases),
regulatory status, compensation paid to employees or other terms of employment,
and trade secrets, market reports, customer investigations, customer lists and
other similar information that is proprietary information of the Company or any
of its affiliates. Notwithstanding the foregoing, Executive may disclose such
Confidential Information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Company and/or its affiliates, as the case may be, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information; provided, further, that in the event that Executive is ordered by
any such court or other government agency, administrative body or legislative
body to disclose any Confidential Information, Executive shall (i) promptly
notify the Company of such order, (ii) at the written request of the Company,
diligently contest such order at the sole expense of the Company as expenses
occur and (iii) at the written request of the Company, seek to obtain, at the
sole expense of the Company, such confidential treatment as may be available
under applicable laws for any information disclosed under such order.

                                                (c)           Enforcement. If
Executive breaches the provisions of Section 12(a) or (b), the Company shall
have the right to have such restrictive covenants specifically enforced by any
court of competent jurisdiction, it being agreed that any breach of such
restrictive covenants would cause irreparable injury to the Company and that
money damages




50

--------------------------------------------------------------------------------




would not provide an adequate remedy for such injury. Accordingly, the Company
shall be entitled to injunctive relief to enforce the terms of such restrictive
covenants and to restrain Executive from any violation thereof. The rights and
remedies set forth in this Section 12(c) shall be independent of all other
rights and remedies available to the Company for a breach of such restrictive
covenants, and shall be severally enforceable from, in addition to, and not in
lieu of, any rights and remedies available at law or in equity. Without limiting
the above, if Executive breaches any of such restrictive covenants, then any
severance payments then being made by the Company pursuant to Section 4(a)(2)
shall cease and no Retention Bonus, if not previously paid, shall be paid.

                                13.   Survival.  The respective obligations and
benefits afforded to the Company and Executive as provided in Sections 4 (to the
extent that payments or benefits are owed as a result of a termination of
employment that occurs during the term of this Agreement), 6, 8(b) and 10 shall
survive the termination of this Agreement.

                                14.   Dispute Resolution. The Company and
Executive agree that any controversy or claim arising out of or relating to this
Agreement (other than a controversy under Section 12 of this Agreement), or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules then
in effect. Venue for any arbitration pursuant to this Agreement will lie in New
York, New York. One of the arbitrators shall be appointed by the Company, one
shall be appointed by Executive and the third shall be appointed by the first
two arbitrators. If the first two arbitrators cannot agree on the third
arbitrator within 30 days following the appointment of the second arbitrator,
then the third arbitrator shall be appointed by the Association. All three
arbitrators shall be experienced in the resolution of disputes under employment
agreements for senior executives of major corporations. Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association and the arbitrators, if
applicable, equally.

                                15.   GOVERNING LAW; CONSENT TO JURISDICTION.
THIS AGREEMENT WILL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY
PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
OF ANY JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT
OF THE STATE OF NEW YORK. ANY ACTION TO ENFORCE THIS AGREEMENT (OTHER THAN AN
ACTION WHICH MUST BE BROUGHT BY ARBITRATION PURSUANT TO SECTION 14) MUST BE
BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A COURT
SITUATED IN NEW YORK, NEW YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM
THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.




51

--------------------------------------------------------------------------------




                                16.   JURY TRIAL WAIVER. THE PARTIES EXPRESSLY
AND KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

                                17.   Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall constitute one, and the same instrument.

                                18.   Miscellaneous. No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by Executive and by a duly authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Failure by Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right Executive
or the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. Except as
otherwise specifically provided herein, the rights of, and benefits payable to,
Executive, his estate or his beneficiaries pursuant to this Agreement are in
addition to any rights of, or benefits payable to, Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.

                                IN WITNESS WHEREOF, the Company has caused this
Agreement to be executed by a duly authorized officer of the Company and
Executive has executed this Agreement as of the day and year first above
written.


STERLING BANCORP

By: /s/ Louis J. Cappelli                                                      

Louis J. Cappelli, Chairman & Chief Executive Officer

By: /s/ John C. Millman                                                       

John C. Millman, President


EXECUTIVE

By: /s/ Dale C. Fredston                                                      

Dale C. Fredston, First Vice President and Corporate Secretary




52

--------------------------------------------------------------------------------




Appendix A

(Certain Defined Terms)

                                As used in the Agreement the following terms
shall have the respective meanings set forth below:

                                1.             “Board” means the Board of
Directors of the Company.

                                2.             “Cause” means (a) the willful and
continued failure of Executive to perform substantially his duties with the
Company (other than any such failure resulting from Executive’s incapacity due
to physical or mental illness) after a written demand for substantial
performance is delivered to Executive by the Chief Executive Officer or
President of the Company which specifically identifies the manner in which the
Chief Executive Officer or President of the Company believes that Executive has
not substantially performed Executive’s duties, (b) the willful engaging by
Executive in illegal conduct or gross misconduct or (c) the final,
non-appealable conviction of Executive for a criminal violation of Title 12 or
18 of the United States Code. For purpose of this definition, no act or failure
to act by Executive shall be considered “willful” unless done or omitted to be
done by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interests of the Company or its affiliates.
Any act, or failure to act (1) based upon authority given pursuant to a
resolution duly adopted by the Board, (2) based upon the advice of counsel for
the Company or (3) based upon the instructions of the senior-most officer of the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company. The Company
must notify Executive of any event constituting Cause within sixty (60) days
following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.




53

--------------------------------------------------------------------------------




                                3.             “Change in Control” means the
occurrence of any one of the following events:

                                                (a)           The acquisition by
any individual, entity or group (within the meaning of section 13(d)(3) or
14(d)(1) of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of voting securities which together with the beneficial
ownership of voting securities theretofore held comprises 20% or more of either
(1) the then outstanding common shares of the Company (the “Outstanding Company
Common Shares”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions will not constitute a Change in Control: (1) any
acquisition directly from the Company (other than acquisition by virtue of the
exercise of a conversion privilege), (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (1), (2) and (3) of subsection (c) of this
definition are satisfied;

                                                (b)           Individuals who,
as of the date hereof, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least two-thirds of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the shareholders of the Company, was
approved by a vote of at least two-thirds of the Directors then comprising the
Incumbent Board will be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

                                                (c)           A reorganization,
merger or consolidation of the Company, in each case, unless, following such
reorganization, merger or consolidation, (1) more than 60% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of Directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation, in substantially the same proportions
as their ownership, immediately prior to such reorganization, merger or
consolidation of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding the Company, any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such reorganization, merger or




54

--------------------------------------------------------------------------------




consolidation) beneficially owns, directly or indirectly, 10% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation,
entitled to vote generally in the election of directors and (3) at least
two-thirds of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;

                                                (d)           Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company; or

                                                (e)           The sale or other
disposition of all or substantially all of the assets or deposits of the Company
other than to a corporation with respect to which, following such sale or other
disposition, (A) more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such sale or other disposition of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding the Company and any employee
benefit plan (or related trust) of the Company or such corporation) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (C) at least two-thirds of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or

                                                (f)            Reorganization,
merger or consolidation of Sterling National Bank or sale or other disposition
of all or substantially all of the assets or deposits of Sterling National Bank
unless, in the case of a reorganization, merger or consolidation, the resulting
entity is wholly owned by a corporation meeting the following requirements or,
in the case of a sale or disposition, the sale or disposition is a to a
corporation meeting the following requirements (in each case after giving effect
to the reorganization, merger, consolidation, sale or disposition and any
related transactions): (A) more than two-thirds of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Shares and Outstanding Company Voting Securities immediately prior to such
reorganization, merger, consolidation, sale or disposition, as the case may be,
(B) no Person (excluding the Company and any employee benefit plan (or related
trust) of the Company or such corporation) beneficially owns, directly or




55

--------------------------------------------------------------------------------




indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least two-thirds of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
reorganization, merger, consolidation, sale or disposition.

                                4.     “Date of Termination” means (a) the
effective date on which Executive’s employment by the Company terminates as
specified in a prior written notice by the Company or Executive, as the case may
be, to the other, delivered pursuant to Section 9 or (b) if Executive’s
employment by the Company terminates by reason of death, the date of death of
Executive.

                                5.     “Disability” means termination of
Executive’s employment by the Company due to Executive’s absence from
Executive’s duties on a full-time basis for at least one hundred eighty (180)
consecutive days as a result of Executive’s incapacity due to physical or mental
illness.

                                6.     “Good Reason” means, without Executive’s
express written consent, the occurrence of any of the following events after a
Change in Control:

                                                (a)           (1)           Any
change in the duties or responsibilities (including reporting responsibilities)
of Executive that is inconsistent in any material and adverse respect with
Executive’s position(s), duties, responsibilities or status with the Company or
any Subsidiary immediately prior to such Change in Control (including any
material and adverse diminution of such duties or responsibilities) or (2) a
material and adverse change in Executive’s titles or offices (including, if
applicable, membership on the Board) with the Company or any Subsidiary as in
effect immediately prior to such Change in Control;

                                                (b)           A reduction in
Executive’s rate of annual base salary or annual bonus opportunity (including
any material and adverse change in the formula for such annual bonus
opportunity) as in effect immediately prior to such Change in Control or as the
same may be increased from time to time thereafter; or

                                                (c)           Any requirement of
the Company or any Subsidiary that Executive be based anywhere other than within
a thirty-five (35) mile radius of the Company’s principal executive offices
immediately prior to a Change in Control (or the principal executive office of a
Subsidiary or division of the Company, if Executive is based at such office
immediately prior to such Change in Control), and such new location is also more
than thirty-five (35) travel miles from Executive’s primary residence
immediately prior to such Change in Control.

                                An isolated, insubstantial and inadvertent
action taken in good faith and which is remedied by the Company within ten (10)
days after receipt of notice thereof given by Executive shall not constitute
Good Reason. Executive’s right to terminate employment for Good Reason shall not
be affected by Executive’s incapacities due to




56

--------------------------------------------------------------------------------




mental or physical illness and Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason.

                                7.     “Qualifying Termination” means a
termination of Executive’s employment (a) by the Company other than for Cause or
Disability or (b) by Executive for Good Reason. Termination of Executive’s
employment on account of death, Disability or Retirement shall not be treated as
a Qualifying Termination.

                                8.     “Retention Bonus” means Executive’s
highest annual rate of base salary during the period commencing one year prior
to a Change in Control and ending on date of payment of the Retention Bonus
pursuant to Section 5 of the Agreement.

                                9.     “Retirement” means Executive’s retirement
(not including any mandatory early retirement) in accordance with the Company’s
retirement policy generally applicable to its salaried employees (if any), as in
effect immediately prior to the Change in Control, or in accordance with any
retirement arrangement established with respect to Executive.

                                10.   “Subsidiary” means any corporation or
other entity in which the Company has a direct or indirect ownership interest of
50% or more of the total combined voting power of the then outstanding
securities or interests of such corporation or other entity entitled to vote
generally in the election of directors or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets on
liquidation or dissolution.

                                11.   “Termination Period” means the period of
time beginning with a Change in Control and ending one (1) year following such
Change in Control.




57

--------------------------------------------------------------------------------